851 F.2d 1501
271 U.S.App.D.C. 274
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Jack Joseph JOHNSON, Appellant,v.James F. PALMER.
No. 87-5314.
United States Court of Appeals, District of Columbia Circuit.
June 29, 1988.

Before SILBERMAN, D.H. GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case came to be heard on the record on appeal from the United States District Court for the District of Columbia and briefs were filed by appellant.  The issues have been accorded full consideration by the court and occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  On consideration of the issues, it is


2
ORDERED and ADJUDGED that the appeal be dismissed for lack of jurisdiction.  Appellant's habeas corpus petition lacks merit and the issuance of a certificate of probable cause is not warranted.  28 U.S.C. Sec. 2253;  Garris v. Lindsay, 794 F.2d 722 (D.C.Cir.1986).  Because appellant has other adequate remedies available to him, it cannot be said that he has been denied a federal right.   Garris, 794 F.2d at 725;  Barefoot v. Estelle, 463 U.S. 880, 892 (1983).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.